Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing ING USA Annuity and Life Insurance Company and its Separate Account B ING Focus Variable Annuity Contracts Supplement dated May 1, 2009 to the Contract Prospectus dated April 30, 2007, as amended The following information updates and amends certain information contained in your variable annuity Contract Prospectus dated April 30, 2007. Please read it carefully and keep it with your current Contract Prospectus for future reference. 1. Effective May 1, 2009, certain funds will change their names as follows: Current Fund Name Former Fund Name ING Balanced Portfolio, Inc. ING VP Balanced Portfolio, Inc. ING Growth and Income Portfolio ING VP Growth and Income Portfolio ING Index Plus International Equity Portfolio ING VP Index Plus International Equity Portfolio ING Index Plus LargeCap Portfolio ING VP Index Plus LargeCap Portfolio ING Index Plus MidCap Portfolio ING VP Index Plus MidCap Portfolio ING Index Plus SmallCap Portfolio ING VP Index Plus SmallCap Portfolio ING Intermediate Bond Portfolio ING VP Intermediate Bond Portfolio ING International Value Portfolio ING VP International Value Portfolio ING MidCap Opportunities Portfolio ING VP MidCap Opportunities Portfolio ING Growth and Income Portfolio II ING Legg Mason Value Portfolio ING Opportunistic LargeCap Portfolio ING Opportunistic LargeCap Value Portfolio ING PIMCO Total Return Bond Portfolio ING PIMCO Core Bond Portfolio ING Small Company Portfolio ING VP Small Company Portfolio ING SmallCap Opportunities Portfolio ING VP SmallCap Opportunities Portfolio 2. Effective May 1, 2009, the following funds will be closed to new investments:  ING American Century Large Company Value Portfolio (S Class)  ING Growth and Income Portfolio II (Class S)  ING Index Plus International Equity Portfolio (Class S)  ING Opportunistic LargeCap Growth Portfolio (Class S)  ING PIMCO Total Return Portfolio (Class S)  ING Van Kampen Capital Growth Portfolio (Class S) 3. Effective May 1, 2009, the following funds are available under your contract:  ING International Index Portfolio (Class S)  ING Russell TM Large Cap Growth Index Portfolio (Class S)  ING T. Rowe Price Equity Income Portfolio (Class S) 4. Effective in July and August certain funds offered through your contract will be reorganized into other funds as follows: Effective after the close of business on July 17, 2009 , the following Disappearing Portfolios will reorganize into and become part of the following Surviving Portfolios: Disappearing Portfolios Surviving Portfolios ING American Century Large Company Value Portfolio ING T. Rowe Price Equity Income Portfolio ING Van Kampen Capital Growth Portfolio ING Russell TM Large Cap Growth Index Portfolio Accordingly, effective after the close of business on July 17, 2009 investments in the Disappearing Portfolios will automatically become investments in the Surviving Portfolios, as follows:  All existing account balances invested in the ING American Century Large Company Value Portfolio (S Class) will automatically become investments in the ING T. Rowe Price Equity Income Portfolio (Class S).  All existing account balances invested in the ING Van Kampen Capital Growth Portfolio (Class S) will automatically become investments in the ING Russell TM Large Cap Growth Index Portfolio (Class S). As a result of the reorganizations, effective after the close of business on July 17, 2009 all references to the Disappearing Portfolios in the Contract Prospectus are hereby deleted. X.90516-09 1 of 2 May 2009 Effective after the close of business on August 7, 2009 , the following Disappearing Portfolios will reorganize into and become part of the following Surviving Portfolios: Disappearing Portfolios Surviving Portfolios ING Growth and Income Portfolio II ING Growth and Income Portfolio ING Index Plus International Equity Portfolio ING International Index Portfolio ING Opportunistic LargeCap Growth Portfolio ING Opportunistic LargeCap Portfolio Accordingly, effective after the close of business on August 7, 2009 investments in the Disappearing Portfolios will automatically become investments in the Surviving Portfolios, as follows:  All existing account balances invested in the ING Growth and Income Portfolio II (Class S) will automatically become investments in the ING Growth and Income Portfolio (Class S).  All existing account balances invested in the ING Opportunistic Large Cap Growth Portfolio (Class S) will automatically become investments in the ING Opportunistic Large Cap Portfolio (Class S).  All existing account balances invested in the ING Index Plus International Equity Portfolio (Class S) will automatically become investments in the ING International Index Portfolio (Class S). As a result of the reorganizations, effective after the close of business on August 7, 2009 all references to the Disappearing Portfolios in the Contract Prospectus are hereby deleted. Unless you provide us with alternative allocation instructions, all future allocations directed to the Disappearing Portfolios after the date of the reorganization will be automatically allocated to the Surviving Portfolios. You may give us alternative allocation instructions at any time by contacting our Customer Service Center at: Customer Service Center P.O. Box 9271 Des Moines, Iowa 50306-9271 1-800-366-0066 See also the Transfers Among Your Investments section of your Contract Prospectus for further information about making allocation changes. More information about the funds available through your contract, including information about the risks associated with investing in these funds, can be found in the current prospectus and SAI for that fund. You may obtain these documents by contacting us at our Customer Service Center noted above. 5. Effective May 1, 2009, the following information regarding the new funds is added to Appendix BThe Funds. Fund Name Investment Adviser/Subadviser Investment Objective(s) ING Variable Portfolios, Inc.  ING International Index Portfolio ING Investments, LLC Subadviser: ING Investment Management Co. Seeks investment (before fees and expenses) results that correspond to the total return of a widely accepted International Index. ING Variable Portfolios, Inc.  ING Russell TM Large Cap Growth Index Portfolio ING Investments, LLC Subadviser: ING Investment Management Co. Seeks investment results (before fees and expenses) that correspond to the total return of the Russell Top 200 ® Growth Index. ING Investors Trust  ING T. Rowe Price Equity Income Portfolio Directed Services LLC Subadviser: T. Rowe Price Associates, Inc. Seeks substantial dividend income as well as long-term growth of capital. X.90516-09 2 of 2 May 2009
